t c summary opinion united_states tax_court christopher defrancis and jennifer gross petitioners v commissioner of internal revenue respondent docket no 24282-11s filed date ronald p weiss for petitioners michael r fiore and carlton w king for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners are entitled to a home mortgage interest_deduction in excess of the amount respondent allowed and whether petitioners are liable for the sec_6662 accuracy-related_penalty background this case was submitted fully stipulated the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners resided in massachusetts at the time the petition was filed on date petitioners purchased real_property pincite maynard road in northampton massachusetts maynard road property for dollar_figure on date petitioners signed a document described as a mortgage note mortgage note promising to pay joan gross petitioner jennifer gross’ mother dollar_figure plus interest in return for a mortgage loan the mortgage note provided that petitioners would pay monthly interest at an annual rate of petitioners’ first monthly interest payment of dollar_figure was due on date the full principal_amount of the mortgage note was due and payable on january on date petitioners signed another document entitled mortgage mortgage this document provided that petitioners are indebted to joan gross in the principal sum of dollar_figure the document further provides that petitioners hereby mortgage grant convey and assign to joan gross the property with an address of maynard road petitioners and joan gross signed the mortgage document the document is not notarized or recorded on date petitioners signed a document entitled open end mortgage with td bank n a td bank mortgage when they applied for the td bank mortgage petitioners did not disclose the existence of their indebtedness to joan gross the dollar_figure td bank mortgage was secured_by the maynard road property and the mortgage was recorded with the hampshire county registry of deeds on date during petitioners paid joan gross a total of dollar_figure petitioners treated the expenditure as a payment of home mortgage interest in petitioners also paid interest on the td bank mortgage of dollar_figure petitioners claimed a home mortgage interest_deduction of dollar_figure on their schedule a itemized_deductions respondent selected petitioners’ federal_income_tax return for examination respondent’s agent noted that the home mortgage interest_deduction petitioners claimed--dollar_figure--exceeded the amount reported to respondent on the form_1098 mortgage interest statement from td bank n a in a notice_of_deficiency respondent disallowed dollar_figure of petitioners’ dollar_figure claimed home mortgage interest_deduction respondent asserts that petitioners are not entitled to deduct the dollar_figure under sec_163 the dollar_figure of home mortgage interest_paid to td bank n a and reported on form_1098 is not in dispute respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure i burden_of_proof discussion the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer generally bears the burden of proving that the determination is incorrect rule a 290_us_111 the submission of a case fully stipulated does not alter the burden_of_proof see rule b 95_tc_82 aff’d 943_f2d_22 8th cir pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have not alleged that sec_7491 applies nor does the record establish that petitioners satisfy the sec_7491 requirements petitioners therefore bear the burden_of_proof see rule a deductions are allowed solely as a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 welch v helvering u s pincite a taxpayer is required to maintain records sufficient to substantiate deductions claimed on a federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in other words the taxpayer bears the burden of proving entitlement to the deductions claimed and this includes the burden of substantiation rule a 65_tc_87 aff’d per curiam 540_f2d_821 5th cir ii home mortgage interest_deduction as a general_rule a taxpayer may claim a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 indebtedness means an unconditional and legally enforceable obligation for the payment of money 115_f2d_856 3d cir aff’g 41_bta_319 68_tc_792 sec_163 prohibits an individual taxpayer from claiming a deduction for personal_interest paid_or_accrued during the taxable_year one of the limited exceptions to this general_rule permits individuals to deduct qualified_residence_interest sec_163 qualified_residence_interest is interest_paid or accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer see sec_163 a qualified_residence includes a taxpayer’s principal_residence sec_163 the parties do not dispute that the maynard road property was petitioners’ principal_residence the dispute is whether petitioners’ payments constituted qualified_residence_interest petitioners contend that the amounts paid to joan gross in were qualified_residence_interest under sec_163 where the transaction giving rise to the claimed indebtedness is between family members the evidence presented to establish such a debt must be closely scrutinized for economic_substance see 208_f2d_893 8th cir wales v commissioner tcmemo_1978_125 aff’d without published opinion 624_f2d_195 9th cir respondent does not dispute the bona_fide nature of the indebtedness qualified_residence_interest is any interest_paid or accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness that is secured_by the qualified_residence of the taxpayer sec_163 provides i in general --the term acquisition_indebtedness means any indebtedness which-- i is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and ii is secured_by such residence secured debt means a debt that is on the security of any instrument such as a mortgage deed_of_trust or land_contract -- i that makes the interest of the debtor in the qualified_residence specific security of the payment of the debt ii under which in the event of default the residence could be subjected to the satisfaction of the debt with the same priority as a mortgage or deed_of_trust in the jurisdiction in which the property is situated and iii that is recorded where permitted or is otherwise perfected in accordance with applicable state law sec_1_163-10t temporary income_tax regs fed reg date emphasis added while the parties focused solely on whether the debt was secured as continued the mortgage agreement indicates that petitioners’ interest in the maynard road property is specific security for the payment of the debt see sec_1 10t o i temporary income_tax regs supra the mortgage agreement states in part to secure to lender a the repayment of the indebtedness evidenced by the mortgage note with interest thereon borrowers do hereby mortgage grant convey and assign to lender the property with an address of maynard road northampton massachusetts and described in the deed recorded in deed book deed page of the hampshire county registry of deeds on the basis of these documents we conclude that petitioners have satisfied the first element of a secured debt under the regulations see id the mortgage note at issue was not recorded with the hampshire county registry of deeds or with any other public_office failure to record the mortgage continued provided under sec_163 the record presented in this fully stipulated case suggests that petitioners may have failed to satisfy the provisions of sec_163 which requires that the indebtedness be incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer the requirements of sec_163 are conjunctive and require a taxpayer to satisfy both elements in order to be entitled to a deduction see sec_163 since respondent did not assert or argue that petitioners did not satisfy the provisions of sec_163 we do not opine on the issue in any event because of our conclusion infra on the second conjunctive test the failure to discuss and analyze the other conjunctive test does not change the result herein we address the secured debt element because this was the only section of the statute analyzed by either party exposes the mortgage to potential defeat by third parties without actual notice of the mortgage who are protected by the massachusetts recording statute see mass ann laws ch sec_4 lexisnexi sec_2011 in massachusetts an unrecorded mortgage is invalid as against third parties who do not have actual notice of it moore v gerrity co inc n e 2d mass app ct finding that an unrecorded mortgage had priority over a recorded mortgage only to the extent that the lender had actual notice of the unrecorded mortgage tramontozzi v d’amicis n e 2d mass see mass ann laws ch sec_4 in the event of a default the unrecorded mortgage note would not be sufficient to subject the residence to the satisfaction of the debt with the same priority as a recorded mortgage because the unrecorded mortgage note is valid only against any third person having actual notice of it therefore petitioners have not satisfied the second element of a secured debt under the regulations see sec_1 10t o ii temporary income_tax regs supra since the mortgage was not recorded we consider whether the mortgage was otherwise perfected under massachusetts law see sec_1_163-10t temporary income_tax regs supra the mortgage may be valid and enforceable under state law as between petitioners and joan gross see mass ann laws ch sec_4 petitioners have not however established that the mortgage was otherwise perfected under massachusetts law we are not persuaded that the mortgage qualifies as a secured debt for tax purposes simply because it may be valid under state law between joan gross and petitioners thus petitioners have not satisfied the third element of a secured debt under the regulations requiring that the mortgage be recorded or otherwise perfected under applicable state law see sec_1_163-10t temporary income_tax regs supra in summary petitioners have not established that their indebtedness to joan gross was a secured debt as defined under the regulations see sec_1 10t o temporary income_tax regs supra on the basis of the foregoing petitioners have not established that moneys paid to joan gross in were qualified_residence_interest we therefore sustain respondent’s determination in this regard iii accuracy-related_penalty taxpayers may be liable for a penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 the underpayment_of_tax required to be shown on petitioners’ return is the result of a substantial_understatement_of_income_tax because the understatement of dollar_figure exceeds dollar_figure which is greater than of the tax required to be shown on the return see sec_6662 d sec_1_6662-4 income_tax regs respondent’s burden of production has been satisfied the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that he acted in good_faith and with reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioners contend that the loan from joan gross was a home mortgage loan and that they are therefore entitled to a home mortgage interest_deduction respondent does not assert or imply that petitioners’ loan from a family_member was a fiction or otherwise fraudulent the loan merely failed to satisfy the stricture of the regulations that the loan be a secured loan petitioners who are not tax experts borrowed money from a family_member in the form of a home mortgage loan and paid that family_member a total of dollar_figure in interest on that loan during in this circumstance the requirement for tax purposes was highly technical even requiring an inquiry into state law for purposes of determining the validity of the deduction thus in this instance it would not have been apparent to petitioners from the mere fact that this interest was paid to a family_member on a bona_fide mortgage note that additional measures were necessary before claiming a home mortgage interest_deduction we are satisfied that petitioners acted with reasonable_cause and made a good-faith effort to determine their proper tax_liability accordingly petitioners are not liable for the accuracy-related_penalty under sec_6662 for tax_year we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the addition_to_tax under sec_6662
